Exceptions overruled. ■ This is an action of tort brought against the defendant, a public charitable corporation, a hospital for the care of the sick, to recover compensation for personal injuries sustained by the plaintiff while a patient in the hospital. A verdict was directed for the defendant upon the plaintiff’s opening, and the plaintiff excepted. None of the facts stated in the opening takes the case out of the general principle stated and applied in Roosen v. Peter Bent Brigham Hospital, 235 Mass. 66, with respect to the liability of such a hospital for injuries sustained by a patient by reason of negligence. The verdict was rightly directed.